[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this motion for a deficiency judgment, the court has heard testimony from four different appraisers, three of whom testified for the defendants and one for the plaintiff.
The defendants' appraisers ranged in their evaluations between $415,000 and $504,000. The plaintiff's appraiser found his evaluation to be $290,000. All figures were as of the date of vesting of title.
The parties have stipulated that if the court finds a valuation of the real property in question to be $400,000 or higher, then the court would find no deficiency. CT Page 9015
The court finds the testimony of the defendants' appraiser, Donald Stern, to be the most credible and therefore finds the fair market value on the date of title vesting to be $415,000.
In view of the parties' stipulation, there would therefore be a finding of no deficiency due. The court therefore will not award attorney's fees or an appraisal fee.
Freed, J.